
	
		II
		112th CONGRESS
		2d Session
		S. 2268
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2012
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To ensure that all items offered for sale in any gift
		  shop of the National Park Service or of the National Archives and Records
		  Administration are produced in the United States, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 American Parks American Products
			 Act.
		2.Requiring that
			 items sold in certain Federal gift shops are produced in the United
			 States
			(a)National Park
			 ServiceThe Secretary of the
			 Interior shall ensure that all items offered for sale in any gift shop or
			 visitor’s center located within a unit of the National Park System are produced
			 in the United States.
			(b)National
			 Archives and Records AdministrationThe Archivist of the United States shall
			 ensure that all items offered for sale in any gift shop of the National
			 Archives and Records Administration are produced in the United States.
			
